Mr. Justice Carnes delivered the opinion of the court. This is an appeal by the defendants from a decree of foreclosure of a trust deed, regular on its face, duly signed and acknowledged by appellants, husband and wife, and recorded, securing their promissory note for $3,500, payable to themselves, and by them indorsed. The appellee bank as owner of the note, and its president, Giles S. Farmer, the trustee named in the deed, filed their bill to the March term of the Lake county Circuit Court. Appellants appeared by counsel on the first day of the term and obtained leave to plead within 10 days. Eleven days thereafter they filed an answer denying making the note and trust deed. This denial was in short form with no attempt to explain the situation. Two days thereafter the court, on motion of appellees, struck the answer from the files and entered an order.defaulting the defendants and referring the cause to the master in chancery. Two days thereafter, the court denied appellants’ motion to set aside these orders and permit the answer to be refiled. Proof was taken by the master and reported, with his findings. Appellants appeared and-filed objections to his findings, which he overruled, and appeared before the chancellor with exceptions, which were also overruled, and a decree entered in accordance with the master’s report finding $3,019.50, the amount due on the note, and $350, a proper complainants ’ solicitor’s fee, to be taxed as costs. Appellants did not attempt to show the court why the answer was not filed in time, or that they had a meritorious defense, but stood there, as they do here, on the assumption that having filed their answer before a default was asked, it was legally filed, though a day after the time granted. This is the controlling question in the case. The inquiry is whether an answer can, as matter of course, be filed after the expiration of the time so limited. If it can, there was no reason why appellants should attempt to show the court that they in good faith intended a defense on the merits. If it cannot, 'it was within the discretion of the court to refuse leave to file an answer, in effect, charging forgery that counsel did not and do not say they intended to offer evidence of. There had been several payments of interest on the indebtedness, and one payment to apply on the principal. A defense that appellants did not make the note or trust deed under the circumstances seems so strange and unusual that in the absence of explanation it might be presumed it was not interposed in good faith. It was said in Dunn v. Keegin, 4 Ill. 292, that the general and correct practice was to consider a pleading filed in time if before motion for default though later than the time limited by an order; and expressions to that effect are found in Castle v. Judson, 17 Ill. 381, and Cook v. Forest, 18 Ill. 581. Meantime, the court in Flanders v. Whittaker, 13 Ill. 707, held that a defendant had no right to plead after the expiration of the rule without special leave of court, and that a pleading so filed might be disregarded. The Appellate Court of the First District, in Lambert v. Hyers, 27 Ill. App. 400, noted this apparent conflict in the decisions and concluded that Flanders v. Whittaker, supra, was in the minority; but in Walter Cabinet Co. v. Russell, 250 Ill. 416, 419, the court approved the rule announced in the Flanders case, citing that and other cases. Therefore we think that rule should now be followed, notwithstanding apparent conflict in early decisions, and that seems to be the rule in other jurisdictions. 31 Cyc. 247, 597. Appellants, on their motion to refile the answer, were appealing to the discretion of the court. City of Carlyle v. Carlyle Water, Light & Power Co., 140 Ill. 445; Anderson Transfer Co. v. Fuller, 174 Ill. 221. It is said in appellees’ brief that the chancellor told them he would permit the answer to be refiled if they would file an affidavit showing that the defense was offered in good faith. Appellants only answer this statement by saying there is nothing in the record before us to that effect, which is true. But it is natural to presume that a court might make such statement, though under no legal duty to do it. Appellants were asking a favor instead of demanding a right, and in a position similar to that where a party is asking leave to file amendments to pleadings where the court in the exercise of a sound discretion must determine whether the party is acting in good faith and to promote the ends of justice. Where such motions are contested the party desiring the favor is ordinarily expected to show some reason for asking the relief. It is said in 31 Cyc. 374, courts very generally exercise their discretion by requiring an explanatory affidavit. The court’s action is not subject to review unless the discretion was abused. (Anderson Transfer Co. v. Fuller, supra.) We do not think under the circumstances of this case we ought to reverse the decree on that ground. Error is assigned on the allowance of $350 solicitor’s fee. The objections and exceptions passed upon by the master and the chancellor are limited to the fact that the witness testifying to that sum had no information as to the work actually done by complainants’ solicitors except what he could judge from an examination of the record. There is no question about the competency of the witness. He had been a master in chancery of that court and was presumably competent to judge from such knowledge so obtained what would be a usual and customary fee in that county for work so indicated. The majority of this court are inclined to the opinion that the fee is excessive, but we cannot know definitely the scale of fees usual in Lake county. There is no argument here that the fee is excessive, and there was no such suggestion below, so far as the record shows, and we ought not to disturb the decree on that ground. It is argued that the court disregarded one of its rules requiring notice of motions when the answer was stricken from the files. There is much contention of counsel on that question, but it is immaterial. Appellants had their day in court when heard on a request for leave to refile the answer. Appellees’ counsel devote much energy to citing common-law cases on the question of what is in the record proper and what must be preserved by a bill of exceptions without observing that the rule is different in chancery. (4 Corpus Juris, 187; Treleaven v. Dixon, 119 Ill. 548; Flaherty v. McCormick, 123 Ill. 525; Waggoner v. Saether, 267 Ill. 32.) Under the chancery practice the record here fully presents the questions above decided. Appellees also complain that there is no proper abstract of the record, which is true. At first appellants filed little more than a mere index of the record. Then, under leave of court to file an additional abstract, they filed one mostly copied in full from the record without omitting even formal matter, but we have thought best to disregard that omission and examine the case. Finding no error in the record, the decree is affirmed. Affirmed.